DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I drawn to an ice maker and of Species A1 as exemplified by Figures 1-6 in the reply filed on 7/29/2019 is acknowledged.  Accordingly, claims 9, 10, 1, 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and/or Species.
With respect to claim 9, claim 9 recites in part “...a second set of gears installed on a motor shaft of the motor,” which is clearly shown in non-elected embodiment exemplified by Fig 7.  This is contrary to a “single gear [presumable 41] installed on a motor shaft 41a of Fig. 5. 
With respect to claim 10, claim 10 recites in part “...wherein the gear group further comprises a third set of gears positioned between the first and second sets of gears so as to transfer the rotational force to the first set of gears.”  This particular subject matter is found on page 32, lines 6-14 and is clearly drawn to non-elected embodiment exemplified by Fig 9.
With respect to claims 11 and 12, the claims depend upon claim 9 and are withdrawn accordingly.
With respect to claim 13, claim 13 recites in part “...a ratio of the middle gear.”  This particular subject matter is found on page 32, lines 6-14 and is clearly drawn to non-elected embodiment exemplified by Fig 9.

Drawings
The drawings were received on 5/17/2022.  These drawings are not acceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference sign 12 on at least page 24, line 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference characters 31, 32, 41, 150, 160, 113a, 114a in at least figs 1, 3, 4, 5 and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “421” has been used to designate difference structure in at least fig 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 5/17/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specifications contains several errors noticeable by the examiner.  The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: reference characters 321 and 210 both referring to a worm wheel and again reference character 210 referring to a connection part.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 4-8, the recitation of “...mutilated gears” in the claims do not correspond with and/or find antecedent basis with the specifications such that one skilled in the art would necessarily ascertain the meaning of the term.  In particular, the alleged structure appears to be defined as output shafts 121, 122 on page 27, line 16 of the specifications and not mutilated gears.  Thus, there is a conflict or inconsistency between the claimed subject matter and specifications.  See MPEP 2173.03
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding Claim 4, the recitation of “...wherein the motor is capable of operating in one of two configurations, wherein in a first configuration, a motor shaft is extended in an opposite direction of a connection shaft of the set of mutilated gears, and in a second configuration, the motor shaft is eccentrically located with respect to a body of the motor,” renders the claim unclear because it is unclear how a motor can operate in one of two different structural configurations.  For example, the first part of the claim of the claim “...appears to be drawn to a configuration shown in fig 7 and the second part of the claim appears to be drawn to a configuration shown in fig 5.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because fig 7 is drawn to a non-elected species, Applicant is encouraged to amend the claim to capture only the subject matter drawn to the embodiment exemplified in fig 3.

Regarding Claim 5, the recitation of “...wherein in a range where the first mutilated gear is rotated in engagement with the corresponding gear, the ice tray is rotated at a higher speed than in a range where the second mutilated gear is rotated in engagement with the corresponding gear, and in the range where the second mutilated gear is rotated in engagement with the corresponding gear, the ice tray is rotated at a higher torque than in the range where the first mutilated gear is rotated in engagement with the corresponding gear,” renders the claim unclear what gear defines the “corresponding gear”...particularly where several gears have been claimed.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 6, the recitation of “...wherein the first end of the ice tray is rotated when the first and second mutilated gears are rotated in engagement with the respective gears, and the second end of the ice tray is rotated when only the first mutilated gear is rotated in engagement with the corresponding gear,” renders the claim unclear what gears defines the “respective gear” and the “corresponding gear”...particularly where several gears have been claimed.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 7, the recitation of “...wherein each of the first and second mutilated gears comprises a range in which no gear tooth is provided such that, gears each engaged with one of the first and second mutilated gears but corresponds to the range in which no gear tooth is provided are freely rotated before and after the gears are engaged with the set of mutilated gears in different ranges of rotation,” renders the claim unclear because it is unclear what “...gears each engaged with one of the first and second mutilated gears but corresponds to the range in which no gear tooth is provided are freely rotated before and after the gears are engaged with the set of mutilated gears in different ranges of rotation,” means in the claim.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Regarding Claim 8, the recitation of “...wherein among gear teeth of the second mutilated gear, gear teeth positioned in a start range where the engagement of the first mutilated gear is switched to the engagement of the second mutilated gear have a smaller height than the other gear teeth,” renders the claim unclear because it is unclear what subject matter is encompassed by the claim.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 16, the recitation of “...wherein the ice maker is configured to perform transmission/reception with the refrigerator controller installed in the refrigerator through a plurality of communication lines, and wherein, during the reception operation, the ice maker receives a signal from a cross mutilated gear that selectively cross-transmits or non-cross-transmits the signal through the plurality of lines,” renders the claim unclear.
For example, the limitation “the refrigerator controller” lacks antecedent basis.
Additionally, the limitation “...cross mutilated gears” in the claim does not correspond with and/or find antecedent basis with the specifications such that one skilled in the art would necessarily ascertain the meaning of the term.  Thus, there is a conflict or inconsistency between the claimed subject matter and specifications.  See MPEP 2173.03
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


   
Regarding Claim 18, the recitation of “...wherein the controller is configured to receive a control waveform to control the driving unit,” renders the claim unclear.
For example, the limitation “the controller” lacks antecedent basis and/or it is unclear if the controller is a new controller or the aforementioned ‘refrigerator controller.’
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Allowable Subject Matter

Claims 22 and 23 are allowed.

Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763